 1
 2
 3
 4
 5
 6
 7
 8
 9
10                       UNITED STATES DISTRICT COURT
11                    SOUTHERN DISTRICT OF CALIFORNIA
12
       QUIDEL CORPORATION,                          Case No. 16-cv-3059-BAS-AGS
13
                                     Plaintiff,     ORDER DENYING
14                                                  DEFENDANTS’ MOTION TO
                                                    EXCLUDE THE SURVEY,
15           v.                                     EXPERT REPORT, AND
                                                    TESTIMONY OF MATTHEW G.
16     SIEMENS MEDICAL SOLUTIONS                    EZELL
       USA, INC., et al.,
17                                                  [ECF No. 135]
                                 Defendants.
18
19
20         Plaintiff Quidel Corporation and Defendants Siemens Medical Solutions USA,
21   Inc. and Siemens Healthcare Diagnostics Inc. have each retained expert witnesses to
22   opine on portions of this litigation. One of Plaintiff’s experts is Matthew G. Ezell,
23   who conducted a survey and wrote an expert report based on his findings from the
24   survey. Defendants seek to exclude the survey, report, and testimony of Mr. Ezell.
25   (“Mot.,” ECF No. 135.) For the foregoing reasons, the Court DENIES the Motion.
26
27
28   ///

                                              –1–
 1   I.       Relevant Background 1
 2            Plaintiff and Defendants each manufacture and sell assays (blood tests) that
 3   can aid in the detection of Graves’ disease. Plaintiff sells the Thyretain Bioreporter
 4   TSI Assay (“Thyretain”), and Defendants sell the IMMULITE 2000/2000 XPi TSI
 5   Assay (“IMMULITE”).
 6            Plaintiff alleges Defendants have engaged in false advertising and unfair
 7   competition due to Defendants’ advertising of IMMULITE. Plaintiff’s claims stem
 8   in part from a statement on Defendants’ website that says IMMULITE detects “TSI
 9   only.”      A “TSI only” assay is one that detects only thyroid stimulating
10   immunoglobins (“TSI”), as opposed to an assay that fails to differentiate between
11   thyroid stimulating and thyroid blocking immunoglobins (“TBI”). Assays that are
12   unable to differentiate between TSI and TBI are called “TRAb” assays. Plaintiff
13   alleges IMMULITE is not a “TSI only” assay, and that Defendants’ false advertising
14   caused customers to purchase Defendants’ product over Plaintiff’s product and thus
15   damaged Plaintiff.
16            Plaintiff engaged Mr. Ezell to conduct a consumer survey and provide expert
17   opinion regarding Plaintiff’s allegations that “Siemens’ literally and deliberately
18   false statements influenced the ‘purchasing decisions’ of the relevant audience of
19   Siemens’ misstatements.” (“Opp’n,” ECF No. 175, at 2.) Ezell surveyed “physicians
20   that specialize in endocrinology and who, as part of their practice, order assay tests
21   to assist in patient diagnosis.” (“Ezell Report,” Exhibit 12 to Declaration of Erik
22   Haas, ECF 135-3, at ¶ 7.)
23            For the survey, Ezell asked a test group of physicians to review an excerpt
24   from Defendants’ website regarding IMMULITE, and he asked a control group to
25   review an edited excerpt. (Ezell Report at ¶ 17.)            The test group reviewed the
26
27   1
      A more extensive background section is available in the Court’s order on the parties’ cross-
     motions for summary judgment, which is filed concurrently with this order. Therefore, the Court
28
     only includes background information here that is relevant to the present Motion.

                                                  –2–
 1   following excerpt:
 2
 3
 4
 5
 6
 7   The control group reviewed the following excerpt:
 8
 9
10
11
12
13
14         The respondents were asked what message(s) were communicated by the
15   material they viewed. (Id.) They were then asked if the material communicated
16   “anything about IMMULITE assay’s ability to detect TSI only” and if so, what. (Id.)
17   They were then asked whether they understood that IMMULITE does or does not
18   detect TSI only, or whether IMMULITE is a TRAb assay. (Id.) They were also
19   asked open-ended questions about what the material communicates about whether
20   IMMULITE detects TSI only and about IMMULITE’s ability to detect TSI only.
21   (Id.) They were then asked whether they were likely to order both a TSI only and
22   TRAb assay, and why. (Id.)
23         Ezell concluded that approximately 67.42% of the relevant universe is likely
24   to be misled or deceived by Defendants’ false message. (Id. ¶ 8.)    He defined a
25   “false message” as one that states IMMULITE is a TSI assay, detects TSI only, or is
26   not a TRAb assay. (Id. ¶ 19.) He concluded that Defendants’ webpage is likely to
27   mislead a substantial portion of the relevant universe “into believing (1) that
28   Defendants’ IMMULITE Assay is a ‘TSI assay,’ (2) that Defendants’ IMMULITE

                                            –3–
 1   Assay detects only thyroid stimulating antibodies, and/or (3) that Defendants’
 2   IMMULITE Assay is not a TRAb assay.” (Ezell Report at ¶ 9.)
 3          Defendants move to strike Ezell’s report and opinions.
 4   II.    Legal Standard
 5          The trial judge must act as the gatekeeper for expert testimony by carefully
 6   applying Federal Rule of Evidence 702 to ensure specialized and technical evidence
 7   is “not only relevant, but reliable.” Daubert v. Merrell Dow Pharms. Inc., 509 U.S.
 8   579, 589 & n.7 (1993); accord Kumho Tire Co. Ltd. v. Carmichael, 526 U.S. 137,
 9   147 (1999) (holding Daubert imposed a special “gatekeeping obligation” on trial
10   judges). In exercising its gatekeeping function, a court “may, in an appropriate case,
11   exclude a flawed survey report from being received into evidence.” 6 McCarthy on
12   Trademarks and Unfair Competition § 32.1158 (5th ed. 2019).
13          Consumer surveys may be used as evidence to show that the alleged
14   misrepresentations have misled, confused, or deceived the consuming public.
15   Southland Sod Farms v. Stover Seed Co., 108 F.3d 1134, 1140 (9th Cir. 1997). The
16   Ninth Circuit has “held that survey evidence should be admitted as long as it is
17   conducted according to accepted principles and is relevant.” Fortune Dynamic, Inc.
18   v. Victoria’s Secret Stores Brand Mgmt., Inc., 618 F.3d 1025, 1036 (9th Cir. 2010)
19   (alteration omitted). “The admissibility threshold for survey evidence in the Ninth
20   Circuit is notably low.” Townsend v. Monster Beverage Corp., 303 F. Supp. 3d 1010,
21   1025 (C.D. Cal. 2018). 2
22   III.   Analysis
23          Defendants seek to exclude Ezell’s survey, opinion, and report for a variety of
24   reasons, each of which the Court discusses in turn.
25
26
27   2
       Both parties spend a good portion of their briefs analyzing cases decided by courts in other
     circuits. These cases are irrelevant, as different circuits have different levels of admissibility for
28
     consumer surveys. This Court is bound by the Ninth Circuit’s permissive rulings.

                                                      –4–
 1         A.     The Population Surveyed
 2         Defendants first argue that Ezell surveyed an irrelevant population. The
 3   universe for Ezell’s survey was “comprised of physicians that specialize in
 4   endocrinology and who, as part of their practice, order assay tests to assist in patient
 5   diagnosis.” (Ezell Report at ¶ 7.) Defendants assert Plaintiff has consistently alleged
 6   that laboratories, not physicians, were misled by Defendants’ advertising. (Mot. at
 7   11.) Defendants believe Ezell’s survey is irrelevant because physicians are the end-
 8   users of the assays, but do not actually purchase the assays, and thus any survey
 9   evidence of their impressions of Defendants’ website is immaterial. (Id. at 12.)
10         One of the criteria a court considers in assessing the validity and reliability of
11   a survey is whether “the proper universe was examined and the representative sample
12   was drawn form that universe.” Medisim Ltd. v. BestMed LLC, 861 F. Supp. 2d 158,
13   166 (S.D.N.Y. 2012). The party must show that those surveyed “are the relevant
14   audience for its false advertising claims.” Kwan Software Eng’g, Inc. v. Foray
15   Techs., Inc., No. C 12-3762 SI, 2014 WL 572290, at *5 (N.D. Cal. Feb. 11, 2014).
16   In Kwan, the court rejected a survey because the party did not show “that any of the
17   members of the survey are the people who would see the alleged misrepresentations”
18   or are those “whose decision to purchase the product could be influenced.” Id.
19         To support their argument that physicians are not relevant in this case,
20   Defendants first point to Plaintiff’s operative complaint. The complaint alleges that
21   laboratories, who are Plaintiff’s “direct customers[,]” “have an incentive to purchase”
22   Defendants’ cheaper product “and rely on the face of Siemens’ misleading
23   marketing.” (First Amended Complaint, ECF No. 12, ¶ 21.) In contrast, clinicians,
24   who are not Plaintiff’s direct customers, “rely on the results of the tests to treat
25   patients.” (Id.) Although not altogether clear, it appears Plaintiff is implying that
26   physicians base their purchasing decisions on a product’s merit, but laboratories make
27   decisions based on advertising. Defendants argue Plaintiff cannot now claim that
28   physicians view advertisements. The Court disagrees and finds Plaintiff did not

                                               –5–
 1   concretely define the relevant market of consumers in its complaint. Plaintiff is not
 2   precluded from arguing the breadth of the relevant market at this time.
 3         Defendants next point to the deposition of Plaintiff’s expert Jennifer Sipos,
 4   who testified that at her institution, “when a TSI is ordered [by a clinician], there is
 5   no indication on the report of which assay (Roche, Thyretain, Immulite, etc.) was
 6   utilized” and the physician only receives the results from the test, i.e. the
 7   measurement of TSI. (Exhibit 8 to Declaration of Erik Haas, ECF No. 137, at 9.)
 8   Defendants argue this shows that the physicians do not distinguish between the
 9   assays, and therefore their opinions of Defendants’ description of IMMULITE is not
10   relevant.
11         Plaintiff disagrees and argues that physicians do order specific assay tests.
12   (Opp’n at 5–6.) Plaintiff points to the deposition of Defendants’ employee, Carole
13   Dauscher. Ms. Dauscher testified that Defendants previously hired a marketing
14   agency to conduct a marketing campaign aimed at clinicians.              (Exhibit 1 to
15   Declaration of T. Kevin Roosevelt, ECF No. 177, at 106:1–9.) According to Ms.
16   Dauscher, the agency marketed to physicians as opposed to laboratories because “it’s
17   really important to educate the physicians . . . [b]ecause if they don’t order the test,
18   then there’s . . . no point of having it in the laboratory.” (Id. at 106:15–25.)
19   Physicians were not the ones buying the assays, but they became informed of the tests
20   through marketing, and they could go to Defendants’ website or talk to the
21   laboratories for more information.      (Id. at 107:1–6; 108:18–23.)       Further, Dr.
22   Silberman, a director of Sonic/CPL laboratory testified that the clinicians are
23   “substantially” in charge of deciding which type of assay to run. (Exhibit 3 to
24   Declaration of T. Kevin Roosevelt, ECF No 177, at 117:14–22.) Clinicians consult
25   with the laboratory, and some clinicians “have the capability of [sic] and ask for [the
26   assay] by name . . . and in some circumstances they will specify.” (Id.)
27         The evidence shows the physicians are not simply end-users of the assay with
28   no opinion as to what product they are using or no say in how they receive that

                                               –6–
 1   product. See Kwan Software Eng’g, 2014 WL 572290, at *4 (excluding survey
 2   evidence because it had not been proven that those surveyed were “potential
 3   purchasers of the product—those whose decision to purchase the product could be
 4   influenced”). This is not a situation where all physicians blindly use whatever assay
 5   the laboratory happens to carry, with no input into what assay they use on patients.
 6   Given the conflicting testimony, it is possible the physicians’ opinions regarding the
 7   products are relevant and their opinions could be influenced by marketing or website
 8   information.
 9          The Court finds that a survey of physicians could be relevant in this case. Of
10   course, the findings would not be relevant to the laboratories’ reaction to Defendants’
11   marketing or website, but only to the physicians’ reaction. See Spraying Sys. Co. v.
12   Delavan, Inc., 975 F.2d 387, 394 n.5 (7th Cir. 1992) (finding when the surveys
13   targeted farmers rather than the “actual purchasers” of the product, the selection of
14   farmers as the relevant universe “limits the surveys’ probative value”). The Court
15   declines to strike the Ezell report for this reason.
16          B.      The Questions
17          Defendants next argue that the survey questions are ambiguous. (Mot. at 13.)
18   Defendants find it problematic that Ezell used the terms “TSI only” and “TRAb
19   assay” in the survey without defining the terms. (Id.) Plaintiff appears to admit the
20   respondents received no definition of “TSI only.” (Opp’n at 13.) 3 And Ezell admits
21   he did not ask the respondents what they understood “TSI only” to mean, (“Ezell
22   Depo.,” Exhibit 13 to Declaration of Erik Haas, ECF No. 135-3, at 212:24–25) nor
23   did he ask them how they defined a TRAb assay, (id. at 240:17–19). Of course,
24   whether the assay is a TSI only assay or a TRAb assay is a critical question in this
25   case, as it forms the basis for much of Plaintiff’s claims.
26          Plaintiff argues this is an issue for the jury. As the Ninth Circuit has explained,
27
     3
      Plaintiff points out that the website the respondents were able to view during the survey defines
28
     “TSI” and “TRAb.”

                                                    –7–
 1   when evaluating a survey, the court first asks: is the survey admissible, meaning “is
 2   there a proper foundation for admissibility, and is it relevant and conducted according
 3   to accepted principles?” Click Billiards, Inc. v. Sixshooters, Inc., 251 F.3d 1252,
 4   1263 (9th Cir. 2001). Once the survey is admitted, the jury decides “follow-on issues
 5   of methodology, survey design, reliability, the experience and reputation of the
 6   expert, critique of conclusions, and the like.” Id. “Technical unreliability” issues go
 7   to the weight of the survey, not its admissibility, and are issues for the jury. E. & J.
 8   Gallo Winery v. Gallo Cattle Co., 967 F.2d 1280, 1292 (9th Cir. 1992).
 9         The issue of ambiguity of survey questions is one that has been looked at by
10   various courts. Defendants point to Wallace v Countrywide Home Loans, Inc., No.
11   08-1463-JST (MLGx), 2012 WL 11896333, at *5 (C.D. Cal. Aug. 31, 2012), where
12   the court analyzed a survey that asked about the respondents’ “typical” work week.
13   The court determined the understanding of the word “typical” was not uniform and
14   it excluded the survey for this reason and various other reasons. In Townsend v.
15   Monster Beverage Corp., 303 F. Supp. 3d 1010 (C.D. Cal. 2018), the defendants took
16   issue with two surveys. They objected that one of the surveys asked suggestive or
17   vague questions, and also objected that the expert did not measure how respondents
18   had interpreted the statements in another survey. Id. at 1024. The court found that
19   these objections go to the weight rather than the admissibility of the surveys and
20   declined to strike the surveys. Id.; see also United States v. 400 Acres of Land, more
21   or less situate in Lincoln Cty. Nev., No. 2:15-cv-1743-MND-NJK, 2017 WL
22   4797517, at *5 (D. Nev. Oct. 24, 2017) (holding the objection that the survey
23   questions are ambiguous does not affect the survey’s admissibility); Brighton
24   Collectibles, Inc. v. RX Texas Leather Mfg., 923 F. Supp. 2d 1245, 1258 (S.D. Cal.
25   2013) (finding the survey questions to be “sloppy” and problematic, but holding this
26   issue can be explored through cross examination).
27         The bulk of cases hold that an objection regarding the phrasing of survey
28   questions and the use of potentially ambiguous terms is one that falls into the

                                               –8–
 1   category of “survey design.” The Ninth Circuit has specifically found that this issue
 2   goes to the weight of the survey, not the admissibility. The Court declines to strike
 3   Ezell’s survey on this basis.
 4         C.     Leading and Biased Questions
 5         Defendants next argue that the survey questions led and biased the
 6   respondents. The Ninth Circuit has held that an objection that a survey asked leading
 7   or biased questions goes to the weight, not the admissibility of the survey. Southland
 8   Sod Farms, 108 F.3d at 1143; see also Medlock v. Taco Bell Corp., No. 1:07-cv-
 9   1314-SAB, 2015 WL 8479320, at *5 (E.D. Cal. Dec. 9, 2015) (“The Court finds that
10   Defendants’ criticisms of [the expert’s] wording of the questions goes to the weight
11   of the evidence, and not the admissibility of the survey.”). Surveys can be admitted
12   even if they contain “highly suggestive” questions, as long as the survey is
13   “conducted according to accepted principles and [is] relevant.” Fortune Dynamic,
14   Inc. v. Victoria’s Secret Stores Brand Mgmt., Inc., 618 F.3d 1025, 1037 (9th Cir.
15   2010) (citation omitted). For example, a survey that exposes the respondent to the
16   desired response before asking the critical connection may be “given little weight.”
17   McCarthy, at § 32.172. But this is an issue for the jury. The Court declines to strike
18   the survey on this basis.
19         D.     Survey Format
20         Defendants argue that the website excerpt shown to the control group was
21   biased because it used “gratuitous language.” (Mot. at 21.) Defendants cite Bobrick
22   Washroom Equipment, Inc. v. American Specialties, Inc., No. CV 10-6938 SVW
23   PLA, 2012 WL 3217858, at *18 (C.D. Cal. Aug. 8, 2012), aff’d, 565 F. App’x 660
24   (9th Cir. 2014), where the court excluded a survey because the ads shown to the
25   control group were “substantially different” than the ads shown to the test group. For
26   this reason, the “survey format effectively predetermined its result.” Id. But Bobrick
27   is distinguishable. Here, the differences between the website excerpt shown to the
28   control group and that shown the test group are not so great that they predetermined

                                              –9–
 1   the result of the survey. This objection therefore goes to the “design” of the survey
 2   and is an issue for the jury. The survey should not be excluded for this reason. 4
 3          E.      Ezell’s Conclusions
 4          Defendants finally take issue with Ezell’s conclusions. After coding all
 5   responses, Ezell concluded that 81.87% of the test group respondents received a false
 6   message, and 14.45% of the control group respondents received a false message.
 7   First, Defendants argue Ezell does not disclose how he coded the respondents’
 8   answers. (Mot. at 22.) This is incorrect. Ezell stated: if the respondent “gave a false
 9   message in terms of an open-ended response or a close-ended response, they would
10   be in category 1. And if there was no false message at all, they would be in category
11   2. And sometimes the respondent might say one thing in terms of their open-ended
12   response and somewhat contradict themselves in terms of their close-ended
13   response.” If so, they were put into category 3, which is “indeterminable.” (“Ezell
14   Depo.,” Exhibit 13 to Declaration of T. Kevin Roosevelt, ECF No. 175-1, at 161:2–
15   11.) Thus, Ezell explained how he coded the responses, and this is not a reason to
16   exclude the survey.
17          Defendants next argue that Ezell improperly coded the responses of the control
18
19   4
       Defendants also bring up another objection to the control group excerpt. Defendants argue the
20   excerpt “was written entirely by counsel to Quidel, without [Ezell’s] input.” (Mot. at 20 (emphasis
     in original).) Citing Elliott v. Google, Inc., 860 F.3d 1151, 1160 (9th Cir. 2017), Defendants argue
21   this alone is reason to exclude the entire survey.
             The Court finds various flaws in this argument and encourages Defendants not to
22   overexaggerate facts or misinterpret cases in a misleading way. First, Ezell testified that while
     Plaintiff’s counsel drafted the website excerpt for the control group, Ezell reviewed it and agreed
23   it was appropriate. (See Ezell Depo. at 113:10–17.) Therefore, it is inaccurate for Defendants to
24   state that Ezell had no input on the issue. And second, Elliott does not hold that a survey should
     be excluded when it was designed by counsel, as Defendants state. (Mot. at 20 n.9.) Instead, the
25   surveys in Elliott were entirely designed and conducted by counsel “who is not qualified to design
     or interpret surveys.” 860 F.3d at 1160. Therefore, the surveys were stricken. But there is no
26   question that Ezell conducted the survey here, and the fact that one portion of the survey was drafted
     by Plaintiff’s counsel does not mean the entire survey should be excluded under Ninth Circuit
27   precedent. See McCarthy, at § 32:166 (“Attorney cooperation with the survey professional in
28   designing the survey is essential to produce relevant and usable data.”).


                                                     – 10 –
 1   group.   Defendants argue if Ezell had properly coded the responses, more
 2   respondents in the control group would have been confused by the survey. For
 3   example, Ezell classified 23 physicians in the control group as “indeterminable” but
 4   Defendants argue 17 of those 23 respondents should have been classified as having
 5   received a “false message.” (Mot. at 22.) Defendants argue if Ezell had properly
 6   coded these 17 respondents, almost 25% of the control group would have been
 7   misled, and the entire survey would therefore have to be excluded. (Id. at 22–23.)
 8         Again, a “critique of the [survey’s] conclusion” goes to the weight of the
 9   survey, not its admissibility. See Clicks Billiards, 251 F.3d at 1263; see also
10   Microsoft Corp. v. Motorola Inc., 904 F. Supp. 2d 1109, 1120 (W.D. Wash. 2012)
11   (concluding that criticisms of an expert’s conjoint analysis concerned “issues of
12   methodology, survey design, reliability, and critique of conclusions, and therefore
13   [went] to the weight of the survey rather than admissibility”); Brighton Collectibles,
14   923 F. Supp. 2d at 1258 (holding if the objection is that the survey had a “sweeping
15   conclusion,” this is a weakness that can be explored through cross examination or a
16   contradictory expert opinion).
17   IV.   CONCLUSION
18         For the foregoing reasons, none of Defendants’ objections lead the Court to
19   conclude that Mr. Ezell’s survey or testimony should be excluded. The Court
20   DENIES Defendants’ Motion. (ECF No. 135.)
21         IT IS SO ORDERED.
22   DATED: October 21, 2019
23
24
25
26
27
28

                                             – 11 –
